DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Dambman (US 1,121,582) in view of in view of Kramer (US 2,789,750).
Regarding claim 1, Dambman teaches a unitary sheet material formable into a box structure, comprising: a bottom panel 2 with a right side panel 12, a left side panel 12, a front panel 4 and a rear panel 11 (Fig. 2), that extend laterally outward from the bottom panel; a closure flap 6 that extends laterally outwardly from a right and a left side of each of the front panel 4 and the rear panel 11, each closure flap having an upper edge and a lower edge that extend at a continuous offset convergence from a juncture with the respective front panel and rear panel to a terminal end proximal to a mid-portion 8 of the right side panel and the left side panel; an arcuate slot 13 defined laterally across the mid portion of the right side panel 12 and the left side panel 12 and elevated from the bottom panel towards a middle section of each of the right side panel and the left side panel; a securement tab 7 defined at the terminal end of each lower edge of the closure flap, protruding in a downward direction at the end of the closure flap distal to the respective front panel and rear panel, with the lower securement tab terminating, in the height direction, proximal the terminal end of the lower edge, and with the lower securement tab both being disposed distal the juncture of the closure flap with the respective front panel and rear panel; wherein the lower securement tab is configured to be received within the arcuate slot (Fig. 2).  Dambman does not teach upper securement structures and does not teach the parallel overlapping arrangement.
Regarding the upper securement structure, Kramer teaches an analogous container using closure flaps and teaches providing securement tabs on both the upper and lower edges. Kramer teaches the upper edge of the closure flap 9 (Figs. 1 and 3) extends downwardly and a securement tab 10 at the upper edge of the closure flap protruding in an upward direction.  Kramer teaches a closure notch 13 in the underlying panel formed by an inverted U shaped cut line (Fig. 3; col 2 lines 43-44), with a base of the inverted U shaped cut line defined along a top margin of the underlying panel, and the upper securement tab has a corresponding width and is configured to be received in the closure notch.  It would have been obvious to one of ordinary skill in the art to modify the structure of Dambman with the upper securements structure of Kramer with the motivation of providing a closure that cannot accidentally be disengaged, as taught by Kramer (col 1 lines 33-38). Dambman modified with this structure of Kramer would result in closure flaps having an upper edge and a lower edge that extend at an offset convergence from a juncture with the respective front panel and rear panel to a terminal end proximal to a mid-portion of the right side panel and the left side panel.
Regarding the tab insertion languages, this a technique for insertion constitutes functional language directed at an intended use.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In the instant case, while the Dambman and Kramer do not explicitly teach doing so, both structures are capable of having the securement tabs being placed in a parallel overlapping relationship with the closure notch (even as a distinct and superfluous step in assembly) and then are configured to be received in the closure notch by a pressing of an outer surface of the upper securement tab into the closure notch to join the panels.
Regarding claim 2, Dambman teaches a top panel 15 extending from the rear panel along an edge 16 opposite the bottom panel (Figs. 1-2).
Regarding claim 3, Dambman teaches a tuck flap 18 extending outwardly for the lateral sides of the top panel, wherein the tuck flap is configured to be received within the arcuate slot during closure of the top panel (Fig. 4).
Regarding claims 4-6, Dambman teaches a top latch 20 extending from an edge 19 of the top panel opposite the edge 16 connecting the top panel to the bottom panel (Figs. 1 and 4); a latch tab 22 protruding from a distal edge of the top latch; and a latch notch 10 defined along an upper margin of the front panel (Figs 1-2), wherein the latch notch is dimensioned to receive the latch tab (Fig. 4).
Regarding claim 10, Dambman is modified with the upper securement structure of Kramer, and Kramer teaches a spacing between a base of the upper securement tab 10 and a base of the lower securement tab 9 is at least a spacing between the slot 12 for securing the lower securement tab a and a top edge of the closure notch 13 (Fig. 5).

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Dambman (US 1,121,582) in view of in view of Kramer (US 2,789,750) as applied to claim 1 above, and further in view of Correll (US 6,533,164 B1). Dambman teaches creases defined along a boundary between the bottom panel and one or more of the right side panel, the left side panel, the front panel, the rear panel (pg. 1 lines 86-90); between the side panel and the closure flap (pg. 1 lines 105-107); and between the top panel and one or more of the tuck flap and the top latch (pg. 1 line 105-pg 2 line 1), but does not each the creases are score lines. Correll teaches a blank for a container and refers to a crease as an example of a score line (col 2 line 3). It would have been obvious to one of ordinary skill in the art to form the container of Dambman using score lines to form the fold lines as it was a known method of making creases, as taught by Correll.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Dambman (US 1,121,582) in view of in view of Kramer (US 2,789,750) as applied to claim 1 above, and further in view of Crisp (GB 2,043,598 A).  The combined teachings of Dambman and Kramer teach the claimed invention as described above except for a U-shaped cut having legs that are longer than a base.  Dambman uses the inverted U-shaped cuts of Kramer, and Kramer does not illustrate this, but Kramer does not teach any particular lengths are important.  Crips teaches an analogous box and teaches a tab and slot arrangement using slots formed by U-shaped cuts 41 (Fig. 6) where the arcuate legs are illustrated to be longer than straight base of the cut.  Crisp doesn’t teach any particular dimensions are important.  It would have been an obvious matter of design choice to form U-shaped cuts with legs longer than a base, since applicant has not disclosed that this relative sizing solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with any known shape of U-shaped cut.

Response to Arguments
Applicant's arguments filed 08/31/2022 have been fully considered but they are not persuasive.
Applicant argues the prior art does not teach the new limitation ‘continuous offset convergence’.  This language does not appear in the specification.  The examiner understands this limitation is directed at the upper and lower edges of the closure flaps trend towards a single point (hence a/the convergence) in a continuous way that is offset from the intersection of the front and back flaps and the closure flaps.  This limitation does not require the edges to be straight lines and so the lower edge of Dambman (US 1,121,582) teaches this limitation.  Dambman is modified with Kramer (US 2,789,750) to teach an upper securement tab, and Kramer teaches providing an upper edge (Fig. 3) that teaches this limitation.  One of ordinary skill in the art would understand that the upper edge must trend downward because in order to provide an upwardly facing tab that engages the sidewall, the tab must be located below the upper edge of the sidewall.  Kramer does not teach the upper edge is a straight line extending from the upper edge of the sidewall, but this is not required to teach the limitation because such an upper edge is continuous and directed to an offset convergence.  Even if a straight line were required by the limitation, the disclosure does not describe this feature at all and applicant is solely relying on the drawings for support.  While not applied in the rejection above, the examiner doesn’t see why this feature is not an obvious matter of design choice for panel shape, since applicant has not disclosed that the intended continuous offset convergence solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with edges that are not straight lines.  
Applicant argues that the limitations directed at the securement tabs terminating proximal the edges distinguish from the prior art.  The securement tabs are defined as being at the terminal edges of each of the closure flaps.  Where the tabs are part of the closure flaps, they share the same edge, so saying one is proximal to the other doesn’t make any sense.  Where the tabs are distinct from the closure flaps, they must intersect and therefore the upper end of the lower tab, whatever that happens to be, is proximal to the lower edge of the closure flap because the two structures are joined.  The new limitation doesn’t specify which side of the securement tabs on the height direction, so even a large tab has a side that is proximal an edge of the closure flap.  In response to the argument as intended, the specification does not disclose/use the word proximal, does not describe any dimensions, and does not state that the drawings are to scale.  None of the prior art relied upon teaches dimensions for the tabs nor do any state that drawings are to scale.  This argument amounts to comparing two illustrative embodiments in drawings that are not to scale and arguing that the scale distinguishes between them.  When the reference does not disclose that the drawings are to scale and is silent as to dimensions, arguments based on measurement of the drawing features are of little value. See Hockerson-Halberstadt, Inc. v. Avia Group Int’l, 222 F.3d 951, 956, 55 USPQ2d 1487, 1491 (Fed. Cir. 2000) (The disclosure gave no indication that the drawings were drawn to scale. "[I]t is well established that patent drawings do not define the precise proportions of the elements and may not be relied on to show particular sizes if the specification is completely silent on the issue.").  See MPEP 2125.II.  Applicant argues that one of ordinary skill in the art would not consider a distal end of the tab of the illustrated embodiment of Dambman (Fig. 2) to be proximal the lower edge of the closure flap, but Dambman does not teach a tab that is so large it’s end would not be considered ‘proximal’ is necessary.  One of ordinary skill would understand scaling the box is an obvious change and within the realm of the obvious change are tabs that that an end would be ‘proximal’ to an edge of the closure flap.
Applicant argues the combination of Crisp (GB 2,043,598 A) is impermissible hindsight.  The rejection is properly applied using the exemplary rationale as set forth in MPEP 2143.A; also see MPEP 2141.II.  Crisp is relied upon to teach that longer legs of U-shapes are known within the art serving the same function as other prior art, and one of ordinary skill could have combined these using the same methods of forming blanks and the result would perform the same function in a predictable way.  The examiner also disagrees with the hindsight reasoning argument, which asserts that the rejection includes knowledge only gleaned from applicant’s disclosure.  The specification does not describe the U-shape and the support for this limitation are solely found the drawings.  Crisp illustrates this feature.  The examiner finds this argument unpersuasive because the rejection does not rely on only knowledge that was only gleaned from applicant’s disclosure. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP D SCHMIDT whose telephone number is (571)272-3459. The examiner can normally be reached Monday-Friday; hours vary approximately 0800-1900.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP D SCHMIDT/Examiner, Art Unit 3734 

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734